Citation Nr: 0308072	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  01-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), for the purpose of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran had verified active service from December 1941 to 
October 1945 and January 1951 to March 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision by the Department of 
Veterans Affairs (VA) Boise, Idaho, Regional Office (RO).  

The veteran died in August 2000.  The appellant in this case 
is the surviving spouse.  

Prior to the veteran's death, pursuant to the Board's denial 
in September 1999 for entitlement to an evaluation in excess 
of 50 percent for PTSD, the matter was on appeal before the 
United States Court of Appeals for Veterans Claims (Court).  

In October 2000, the Court vacated the Board's September 1999 
decision and dismissed the veteran's appeal on the matter of 
entitlement to an evaluation in excess of 50 percent for PTSD 
pending before the Court at the time of his death.  

In April 2001, the Board dismissed the veteran's appeal.  


REMAND

VA hospital records dated from July 7, to 11, 2000, relate to 
the veteran's treatment for disorders other than PTSD.  In 
the hospital report, the examiner noted a diagnosis of 
depression.  Also noted is that the veteran's outpatient 
psychiatrist was informed of the veteran's hospital admission 
and appropriate follow-up treatment was to be scheduled for 
the veteran's mental disorder.  It was noted that the 
treatment was scheduled accordingly.  

The appellant's claim for accrued benefits is derivative of a 
claim made by the veteran during his life.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996) (noting that an 
accrued benefits claim is derivative of the veteran's claim).  
In this regard, the Board finds that it would be crucial to 
an equitable adjudication of this case to ensure that any 
outstanding outpatient treatment records for PTSD are 
associated with the claims folder and are available for 
review prior to any further action on this claim.  

Moreover, the appellant should be apprised of the pertinent 
provisions under the newly enacted Veterans Claims Assistance 
Act of 2000 (VCAA), which became effective February 2002 and 
stressed the VA's obligation to notify claimants what 
information or evidence is needed to substantiate a claim and 
which affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  

Thus, the Board directs that the RO complete the following 
actions to ensure that equitable adjudication of the matter 
on appeal is rendered.  

1.  The RO should request all of the 
veteran's VA and private treatment 
records for PTSD for the period 
subsequent his hospitalization in July 
2000.  

2.  The RO should ensure that the 
appellant is apprised of all notification 
and duty to assist provisions of the 
VCAA.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




